Case 2:12-cv-00102-SFC-RSW ECF No. 590-8 filed 07/31/20   PageID.20673   Page 1 of
                                     14




                   EXHIBIT 3
 Case 2:12-cv-00102-SFC-RSW ECF No. 590-8 filed 07/31/20                                  PageID.20674          Page 2 of
                                      14

In re Orthopedic Bone Screw Products Liability Litigation, 246 F.3d 315 (2001)
49 Fed.R.Serv.3d 655



                                                                               Fed.Rules Civ.Proc.Rule 23, 28 U.S.C.A.

    KeyCite Yellow Flag - Negative Treatment
Distinguished          by         In      re      Diet      Drugs           11 Cases that cite this headnote
(Phentermine/Fenfluramine/Dexfenfluramine)     Products   Liability
Litigation, 3rd Cir.(Pa.), March 12, 2004
                      246 F.3d 315
             United States Court of Appeals,
                     Third Circuit.
                                                                      [2]   Federal Courts     Class actions
  In re ORTHOPEDIC BONE SCREW PRODUCTS
             LIABILITY LITIGATION.                                          The district court’s exercise of its equitable
          Alexander Sambolin, Appellant.                                    authority to excuse late filings for participation
                                                                            in class action settlement is only reviewable for
                        No. 99–2054.                                        an abuse of discretion, and Court of Appeals
                               |                                            refrains from substituting its judgment for that
                    Argued Sept. 13, 2000.                                  of the district court insofar as its holding is
                               |                                            reasonable and supported by the evidence.
                     Filed April 16, 2001.
                                                                            17 Cases that cite this headnote

Synopsis
In orthopedic bone screw products liability class action,
the United States District Court for the Eastern District of
Pennsylvania, Louis C. Bechtle, J., denied a claimant                 [3]   Compromise, Settlement, and Release        Time
participation in the mandatory, non-opt-out settlement                      for filing claims; late claims
class because of his failure to comply with the registration
deadline imposed, and claimant appealed. The Court of                       The equitable powers of the district courts to
Appeals, Ambro, Circuit Judge, held that the district court                 manage class action settlements are retained by
abused its discretion in excluding claimant from sharing                    the court until the settlement fund is actually
in the class action settlement fund simply because he                       distributed, and a primary use of these equitable
failed to meet the registration deadline.                                   powers is balancing the goals of expedient
                                                                            settlement distribution and the consideration due
Reversed and remanded.                                                      to late-arriving class members.        Fed.Rules
                                                                            Civ.Proc.Rule 23, 28 U.S.C.A.
Procedural Posture(s): On Appeal.

                                                                            11 Cases that cite this headnote

 West Headnotes (6)


[1]      Compromise, Settlement, and Release              Time        [4]   Compromise, Settlement, and Release        Time
         for notice and communications                                      for notice and communications

         While deadlines are an integral component of                       There is no per se rule that doctrine of excusable
         effective consolidation and management of a                        neglect is unavailable to a party whose untimely
         mass tort class action, rigid and unquestioned                     filing of claim to participate in class action
         adherence to such limitations belies principles of                 settlement was due to circumstances within his
         equity and the court’s role as a fiduciary in class                or her control.
         actions when allowing a claimant participation
         in a settlement works no harm on the conduct of
         the proceedings and does not significantly                         4 Cases that cite this headnote
         prejudice the interests of the parties.
                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       1
 Case 2:12-cv-00102-SFC-RSW ECF No. 590-8 filed 07/31/20                             PageID.20675           Page 3 of
                                      14

In re Orthopedic Bone Screw Products Liability Litigation, 246 F.3d 315 (2001)
49 Fed.R.Serv.3d 655

                                                               *316 Brian S. Wolfman (Argued), Public Citizen
                                                               Litigation Group, Washington, D.C., Counsel for
                                                               Appellant.

[5]    Compromise, Settlement, and Release          Time       Richard I. Werder, Jr. (Argued), Deborah L. Hamilton,
       for notice and communications                           Jones Day Reavis & Pogue, Cleveland, OH, Counsel for
                                                               Appellee AcroMed Corporation.
       The following factors would be considered in
       determining whether late registrant of claim for        Frederick S. Longer (Argued), Arnold Levin, Levin,
       participation in class action settlement should         Fishbein, Sedran & Berman, Philadelphia, PA, Counsel
       have the benefit of the doctrine of excusable           for Appellee Plaintiffs’ Legal Committee.
       neglect: (1) the danger of prejudice to the
       parties; (2) the length of the delay and its            Robert E. Welsh, Jr. (Argued), Welsh & Recker, P.C.,
       potential effect on judicial proceedings; (3) the       Philadelphia, PA, Counsel for Intervenor Robert E.
       reason for the delay, including whether it was          Welsh, Jr.
       within the reasonable control of the claimant;
       and (4) whether the claimant acted in good faith.       Before: BECKER, Chief Judge, NYGAARD and
                                                               AMBRO, Circuit Judges.
          Fed.Rules Civ.Proc.Rule 23, 28 U.S.C.A.


       62 Cases that cite this headnote




[6]    Compromise, Settlement, and Release          Time                     OPINION OF THE COURT
       for notice and communications

       District court abused its discretion in excluding       AMBRO, Circuit Judge
       claimant from sharing in a class action
       settlement fund simply because he failed to meet        Alexander Sambolin appeals from an order of the United
       the registration deadline; claimant met                 States District Court for the Eastern District of
       requirements for excusable neglect, since loss of       Pennsylvania dismissing his claim as untimely. As a
       a windfall to timely registrants is not prejudicial,    result of the dismissal, Sambolin’s claim fails to qualify
       the effect of late registrants’ inclusion would be      for compensation pursuant to the multidistrict class action
       marginal, registration form was seven months            settlement agreement (the “Settlement Agreement”)
       late but proof of claim was timely, failure to          between      the    Appellees—AcroMed          Corporation
       comply with that deadline would not deter the           (“AcroMed”) and the Plaintiffs’ Legal Committee
       expedient and just resolution of claims, delay          (“PLC”)—approved by the District Court in             In re:
       resulted from claimant’s lack of awareness, in          Orthopedic Bone Screw Products Liability Litigation, 176
       light of the minimal constructive notice                F.R.D. 158 (E.D.Pa.1997). On appeal, Sambolin presents
       provided by the parties, and no party alleged that      three arguments that the District Court improperly denied
       claimant exhibited less than good faith in              him participation in the mandatory, non-opt-out
       seeking redress for his injury.           Fed.Rules     settlement class. He first maintains that the District Court
                                                               abused its discretion in denying him participation in the
       Civ.Proc.Rule 23(b)(1)(B),              (b)(3), 28
                                                               settlement under the equitable doctrine of “excusable
       U.S.C.A.
                                                               neglect,” a doctrine whose label we find unnecessarily
                                                               pejorative here but whose principles are nonetheless
       42 Cases that cite this headnote                        relevant. Sambolin next argues that the settlement’s
                                                               registration deadline, under which his claim is untimely,
                                                               violates the equal protection and procedural due process
                                                               protections of the Fifth and Fourteenth Amendments. His
                                                               final contention on appeal is that the court-approved
                                                               notice program in this class action was deficient under the
Attorneys and Law Firms
              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       2
 Case 2:12-cv-00102-SFC-RSW ECF No. 590-8 filed 07/31/20                             PageID.20676           Page 4 of
                                      14

In re Orthopedic Bone Screw Products Liability Litigation, 246 F.3d 315 (2001)
49 Fed.R.Serv.3d 655


standards of     Federal Rule of Civil Procedure 23 and        products liability claims has been directed by the
due process.                                                   nine-member PLC, which agreed, in December 1996, to
                                                               settle with one of the principal manufacturers of bone
[1]
   We forgo ruling on the constitutional challenges, for       screws—AcroMed. Under the terms of the Settlement
we conclude that the District Court’s ruling was               Agreement,1 AcroMed agreed to create a fund of $100
inconsistent with the exercise of sound discretion in          million, plus the proceeds of the bulk of its insurance
denying Sambolin participation in the settlement solely        policies, in return for a complete release from liability by
for his failure to comply with the registration deadline       the certified class.2 Because the $100 million exceeded
imposed. We recognize that deadlines are an integral           AcroMed’s earnings or net assets at the time, it was
component of effective consolidation and management of         obtained by monetizing AcroMed’s future earnings and
                                                               was conditioned on the resolution of this action. The
the modern mass tort class action. See, e.g.,          In re   District Court granted mandatory, non-opt-out class
Gypsum Antitrust Cases, 565 F.2d 1123, 1127 (9th
Cir.1977). Yet rigid and unquestioned adherence to such        certification under           Fed.R.Civ.P. 23(b)(1) and
limitations belies principles of equity and the court’s role   preliminarily approved the Settlement Agreement on
as a fiduciary in class actions when allowing a claimant       January 16, 1997 in Pretrial Order (“PTO”) No. 724.3
participation in a settlement works no harm on the                 In re: Orthopedic Bone Screw Prods. Liab. Litig., No.
conduct of the proceedings and does *317 not                   M.D.L. 1014, 1997 WL 303242 (E.D.Pa. January 16,
significantly prejudice the interests of the parties. In the   1997) (hereinafter “PTO 724”). The Court’s final
circumstances this case presents, we reverse the District      approval of the Settlement Agreement followed on
Court’s order denying Sambolin participation in the            October 17, 1997.       In re: Orthopedic Bone Screw, 176
AcroMed settlement.                                            F.R.D. at 186.

                                                               The class certified in the settlement included all persons
                                                               who underwent surgical implanting of AcroMed bone
                                                               screws through December 31, 1996, a group estimated by
                                                               the parties to exceed 100,000.         Id. at 170–71, 173.
                    I. JURISDICTION                            These class members were required by the Settlement
                                                               Agreement *318 to file two documents to perfect their
The District Court exercised diversity jurisdiction over       rights to recovery. First, it required claimants to file a
this multidistrict litigation matter pursuant to         28    Registration Form by May 1, 1997 to participate in the
                                                               settlement. PTO 724, ¶ 12. The Registration Form
U.S.C. §§ 1332(a) and         1407.     In re: Orthopedic
                                                               required, inter alia, listing the claimant’s name, address,
Bone Screw Prods. Liab. Litig., 176 F.R.D. 158, 171
                                                               age, Social Security number, legal representation and date
(E.D.Pa.1997). The order denying Sambolin participation
                                                               and type of bone screw surgery. Second, the Settlement
in the settlement is a final decision of the District Court
                                                               Agreement required the filing of a Proof of Claim form,
conferring jurisdiction on this Court pursuant to 28 U.S.C.
                                                               which was to be drafted by the later-appointed Claims
§ 1291.
                                                               Administrator to permit an equitable distribution of the
                                                               settlement fund. The Claims Administrator was appointed
                                                               in January 1998 and a Proof of Claim form was agreed on
                                                               by the parties and approved by the Court on January 6,
                                                               1999. PTO 1655. The Proof of Claim form contained
                                                               extensive release and indemnity terms and required
                        II. FACTS                              claimants to describe and document their medical
                                                               histories with the AcroMed bone screws in some detail. It
The circumstances surrounding the pedicle bone screw           further stated that it must be mailed to the Claims
litigation and resulting settlement by AcroMed have            Administrator postmarked no later than April 15, 1999.
received more complete and eloquent exposition in other        The Court was unequivocal in its statement of the
opinions than is required in this appeal. See, e.g.,   In      consequence of a failure to file timely both forms.
re: Orthopedic Bone Screw Prods. Liab. Litig., 193 F.3d        “Settlement Class Members who are AcroMed
781, 784–87 (3d Cir.1999). As a result, we cover only the      Orthopedic Bone Screw Recipients and who do not timely
highlights and how they pertain to Sambolin’s claims.          Register and submit Claims Forms are not entitled to
                                                               share in the AcroMed Settlement Fund, [and] are ...
The multidistrict litigation of orthopedic bone screw          barred and enjoined from asserting Settled Claims.” PTO

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     3
 Case 2:12-cv-00102-SFC-RSW ECF No. 590-8 filed 07/31/20                             PageID.20677          Page 5 of
                                      14

In re Orthopedic Bone Screw Products Liability Litigation, 246 F.3d 315 (2001)
49 Fed.R.Serv.3d 655

724, ¶ 12.                                                     Sambolin, the AcroMed screws caused him severe pain
                                                               and     ongoing     medical   difficulties. Sambolin
Nevertheless, neither of the deadlines for the two forms       communicated with attorneys in Puerto Rico at some
escaped postponement. The May 1, 1997 Registration             point in 1997, but they failed to inform him of the
Form deadline was pushed back until May 15, 1997 due           settlement. Later that year, he spoke with a Miami
to administrative difficulties caused by receiving and         attorney who apprised him of the class action and
processing the large volume of registrations. Almost two       settlement and helped him prepare the necessary
years later, the Proof of Claim deadline was delayed           paperwork. Without delay, the settlement Registration
twice, cumulatively from April 15, 1999 until June 15,         Form was signed on December 16, 1997, and
1999, to remedy the difficulties of many claimants             subsequently filed with the Claims Administrator,
documenting their injuries. PTO 1802.                          approximately seven months after the May 1 deadline
                                                               stated in the notices and repeated on the Registration
Pretrial Order No. 724 also approved the settlement’s          Form.
notice procedures. The Settlement Agreement required
the PLC to mail a settlement notice and the Registration       In September 1998, the Claims Administrator submitted
Form to known class members, primarily persons who             the Proposed Plan of Settlement Administration (the
had already filed suit against AcroMed or who had              “Proposed Plan”) for the Court’s approval. Among other
identified themselves to the PLC by responding to a series     details, the Proposed Plan stated that class members who
of advertisements placed by various plaintiffs’ attorneys.     failed to submit the Registration Form by the May 1997
This group was comprised of 6,949 persons who were             deadline were subject to a 20% reduction in award
either class members or related claimants. The Settlement      “points,” and not total disqualification from participation
Agreement further provided for additional constructive         in the settlement. Withholding judgment on the Proposed
notice in certain newspapers. Pursuant to the Court’s          Plan, the District Court approved the Proof of Claim form
order and the Settlement Agreement, formal notice was          accompanying the Plan on January 6, 1999. PTO 1655. It
published during January and February 1997 as follows:         then was disseminated to all settlement registrants,
twice in USA Today, a national newspaper with a                whether timely or not.
circulation of 1.9 to 2.4 million; once in TV Guide, a
national magazine with a circulation of 13 million; once       Sambolin filed his Proof of Claim on February 10, 1999,
in Parade Magazine, a national Sunday newspaper insert         well before the initial April 15, 1999 deadline. Shortly
with a circulation of 81 million; and once in “a               afterward, he requested of the Claims Administrator that
Spanish-language newspaper of general circulation in           the 20% reduction in the Proposed Plan be waived as to
Puerto Rico.” PTO 724, ¶ 8. The Puerto Rican newspaper         his claim because the notice of the registration deadline
chosen was El Nueva Dia, published in San Juan, Puerto         was deficient. On February 22, 1999, the District Court
Rico. The notice in El Nueva Dia ran on January 24, 1997       issued PTO 1722, which rejected the 20% discounting
in small text on page 50. The publication notice published     provision of the Proposed Plan and reasserted its position
in each of the periodicals contained basic information         in PTO 724—that May 1, 1997 was an absolute deadline
about the settlement, including the May 1, 1997                for registration, as stated in the notices and on the
Registration Form deadline, and the address of the PLC         Registration Form. The Court did, however, extend the
where potential class members could write for more             registration deadline to May 15, 1997 to remedy any
information. Other than the PLC’s address, the notice          receipt date problems encountered by the large numbers
listed no other means to receive further information, no       of registrations received by the PLC during that period.
telephone number (toll-free or otherwise) and no internet      The absolute deadline for registration of May 15, 1997
address. Purportedly as a result of the published notice,      was restated again in PTO 1757, but the Court in this
the PLC received 1,457 requests for further information        order also permitted late registrants, such as Sambolin, to
or registration for ms by late April 1997.                     show cause to the Claims Administrator why their claims
                                                               should be deemed timely.
*319 Sambolin lives outside Luquillo, a seaside village on
the Northeast coast of Puerto Rico. He had AcroMed             Sambolin responded to the show cause order with a
pedicle screws implanted in his spine on April 3, 19954 to     one-page statement asserting ignorance of the settlement
treat recurring back pain. Sambolin’s initial recovery went    and lack of notice. That response was rejected by the
well, but six weeks following the surgery he experienced       Claims Administrator. Sambolin protested his exclusion
severe back pain. Physicians later diagnosed the pain as       from the settlement in a motion filed with the Court
the result of one loose and one broken AcroMed screw,          requesting relief from PTO 1722. That motion, which is
and both were extracted in June 1996. According to             the subject of this appeal, was considered at a November

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     4
 Case 2:12-cv-00102-SFC-RSW ECF No. 590-8 filed 07/31/20                             PageID.20678           Page 6 of
                                      14

In re Orthopedic Bone Screw Products Liability Litigation, 246 F.3d 315 (2001)
49 Fed.R.Serv.3d 655

22, 1999 status conference and was rejected by the Court       what this court would have done under the same
in PTO 1870 without comment.                                   circumstances; that is not enough. The court must feel that
                                                               only one order could have been entered on the facts.”
In PTO 1930 the District Court addressed, in bulk, the             Gypsum Antitrust, 565 F.2d at 1128; see also      Rode
validity of claims presented by untimely registrants in        v. Dellarciprete, 892 F.2d 1177, 1182 (3d Cir.1990)
their appeal from the Claims Administrator’s rejection of      (finding an abuse of discretion “when no reasonable
their claims. *320 In re: Orthopedic Bone Screw, C.A.          person would adopt the district court’s view”). We will
No. 97–381, 2000 WL 1023782 (E.D.Pa. July 10, 2000).           therefore not disturb an exercise of discretion ‘unless
That order addresses the claims of 168 class members           there is a “definite and firm conviction that the court
who failed to file the Registration Form by May 15, 1997       below committed a clear error of judgment in the
and who responded to the show cause order of PTO 1757,         conclusion it reached upon a weighing of the relevant
including Sambolin. The Court first rejected claims that
the settlement’s notice provisions were inadequate under       factors.” ’    Hanover Potato Prods., Inc. v. Shalala, 989
    Fed.R.Civ.P. 23(b)(1) and related principles of due        F.2d 123, 127 (3d Cir.1993) (citing        Ferrero, U.S.A.,
process. Id. at *9. It further applied the “excusable          Inc. v. Ozak Trading, Inc., 952 F.2d 44, 48 (3d Cir.1991)
neglect” standard we later address in this opinion and         (citation omitted)). “An appellate court may find an abuse
permitted eight persons to participate in the settlement       of discretion where the ‘district court’s decision rests
under its rationale. Id. at *11. All of the eight late         upon a clearly erroneous finding of fact, an errant
registrants included in the settlement suffered from           conclusion of law or an improper application of law to
debilitating medical disabilities that prevented the timely    fact.’ ”    In re Gen. Motors Corp. Pick-Up Truck Fuel
perfection of their claims. Id.                                Tank Prods. Liab. Litig., 55 F.3d 768, 783 (3d Cir.)
                                                               (citing     International Union, UAW v. Mack Trucks,
According to the Claims Administrator, there have been         Inc., 820 F.2d 91, 95 (3d Cir.1987), cert. denied, 499 U.S.
534 late filings of the Registration Form as of February       921, 111 S.Ct. 1313, 113 L.Ed.2d 246 (1991)) (hereinafter
14, 1999. Between 243 and 306 of these arrived before          “GM Truck”), cert. denied sub. nom., Gen. Motors Corp.
Sambolin’s Registration Form in December 1997.                 v. French, 516 U.S. 824, 116 S.Ct. 88, 133 L.Ed.2d 45
According to the PLC’s records, there are 104 claimants        (1995).
in Sambolin’s predicament—an untimely Registration For
m but a timely Proof of Claim. Assuming that Sambolin’s
statements in his Proof of Claim are accurate, the Claims
Administrator has estimated his gross award at $33,000,
subject to deductions for legal fees and potential
subrogation claims.
                                                                                           A.

                                                               In reviewing the District Court’s order denying Sambolin
                                                               participation in the settlement, we are hampered by the
                                                               summary treatment given his claim by the Court. It *321
                                                               chose not to explain its reasoning in denying Sambolin’s
                    III. DISCUSSION                            motion, stating only that “Sambolin’s Motion ... for Relief
[2]
                                                               from Pretrial Order No. 1722 is DENIED.” (PTO 1870).
    We undertake circumspectly our review of the District      Generally we require further explanation of an order
Court’s exercise of its equitable authority to excuse the
                                                               terminating a litigant’s claim. See     Interpace Corp. v.
late filings, as the District Court’s application of those
                                                               City of Philadelphia, 438 F.2d 401, 404 (3d Cir.1971)
powers is only reviewable by this Court for an abuse of
                                                               (“[I]t is a salutary practice to give the litigants, either
discretion. See     In re Cendant Corp. Prides Litig., 233     orally or in writing, at least a minimum articulation of the
F.3d 188, 192 (3d Cir.2000) (hereinafter “Cendant Prides       reasons for its decision.”). Indeed, as we commented in
I”);     In re: Gypsum Antitrust Cases, 565 F.2d at 1128;      Cendant Prides I, “[w]e have imposed a duty of
cf.    Dominic v. Hess Oil V.I. Corp., 841 F.2d 513, 516       explanation on District Courts when they conduct
(3d Cir.1988) (employing an abuse of discretion standard       ‘excusable neglect’ analysis.”       Cendant Prides I, 233
to the review of a grant of extension of time to serve         F.3d at 196 (citing      Chemetron Corp. v. Jones, 72 F.3d
process). We refrain from substituting our judgment for        341, 350 (3d Cir.1995)). Yet we must acknowledge that
that of the District Court insofar as its holding is           the District Court realized that it would face a bevy of
reasonable and supported by the evidence. “The test is not     substantially similar claims in response to its show cause
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      5
 Case 2:12-cv-00102-SFC-RSW ECF No. 590-8 filed 07/31/20                              PageID.20679          Page 7 of
                                      14

In re Orthopedic Bone Screw Products Liability Litigation, 246 F.3d 315 (2001)
49 Fed.R.Serv.3d 655

order. As such, we will adopt, where relevant, the Court’s      There is authority for the correctness of doing so. See
later analysis of these claims, see In re: Orthopedic Bone         Supermarkets Gen. Corp. v. Grinnell Corp., 490 F.2d
Screw Prods. Liab. Litig., C.A. No. 97–381, 2000 WL             1183, 1186 (2d Cir.1974). Indeed, this Court recently
1023782 (E.D.Pa. July 10, 2000) (PTO 1930), as it               announced in a pair of decisions from the *322 Cendant
applies with equal force, and with the same result, to          Prides litigation that the “excusable neglect” standard, as
Sambolin’s case.
                                                                announced in the Supreme Court’s ruling in         Pioneer
[3]
    Settlement administration in a complex class action         Inv. Servs. v. Brunswick Assoc. Ltd. P’ship, 507 U.S. 380,
often requires courts to use their equitable powers under       113 S.Ct. 1489, 123 L.Ed.2d 74 (1993), provides the
                                                                analysis for consideration of untimely claims for inclusion
    Rule 23 to manage the disparate interests competing
over a finite pool of assets with which to satisfy the class.   in a class action settlement.5     Cendant Prides I, 233
As stated in the Manual for Complex Litigation, “[t]he          F.3d at 196;     In re Cendant Corp. PRIDES Litig., 235
equitable powers of the court may be invoked to deal with       F.3d 176, 180 (3d Cir.2000) (hereinafter “Cendant
other problems that commonly arise during administration        PRIDES II”).
of the settlement.” Manual for Complex Litigation (Third)
                                                                [4]
§ 30.47 (1995) (the “Manual”). These equitable powers              Thus we begin with Pioneer, in which the Supreme
are retained by the court until the settlement fund is          Court addressed excusable neglect in the context of Fed.
actually distributed. See     Zients v. LaMorte, 459 F.2d       R. Bankr.P. 9006(b)(1), governing the enlargement of
628, 630 (2d Cir.1972). A primary use of these equitable        time for filing of proofs of claim in bankruptcy cases. The
powers is balancing the goals of expedient settlement           Court in Pioneer noted that the genesis of the bankruptcy
distribution and the consideration due to late-arriving         rule was found in Fed.R.Civ.P. 6(b), which governs the
class members.      Compare Georgine v. Amchem Prod.,           enlargement of time periods in the civil rules.    Pioneer,
Inc., No. 93–0215, 1995 WL 251402, *5 (E.D.Pa. Apr.26,          507 U.S. at 391, 113 S.Ct. 1489. It stated that
1995) (“This Court has an interest in enforcing its
deadlines and ensuring that this litigation finally comes to
a conclusion.”) with the Manual § 30.47 (“Adequate time                     in applying Rule 6(b), the Courts of
should be allowed for late claims before any refund or                      Appeals have generally recognized
other disposition of settlement funds occurs.”). Integral to                that “excusable neglect” may
this balancing, however, is the court’s responsibility and                  extend to inadvertent delays.
“inherent power and duty to protect unnamed, but                            Although inadvertence, ignorance
interested persons.”       Zients, 459 F.2d at 630. The                     of the rules, or mistakes construing
Second Circuit in Zients likened those claimants excluded                   the rules do not usually constitute
from recovery in a class action to “wards of the court,”                    “excusable” neglect, it is clear that
id., and we have similarly stated that “the court plays the                 “excusable neglect” under Rule
important role of protector of the absentees’ interests, in a               6(b) is a somewhat “elastic
sort of fiduciary capacity.”     GM Truck, 55 F.3d at 784;                  concept” and is not limited strictly
                                                                            to     omissions      caused      by
see also       In re Cendant Corp. Prides Litig., No.                       circumstances beyond the control
99–5555, 2001 WL 276677, at *6 (3d Cir. March 21,                           of the movant.
2001). Though we were speaking more generally in GM
Truck about the court’s approval of class counsel and
evaluation of the settlement’s fairness, the aggregate
nature of the class action in no way implies that the               Id. at 391–92, 113 S.Ct. 1489 (citations omitted). As
court’s fiduciary duties to the whole class are somehow         such, Pioneer rejected the holding of some courts of
greater or more important than its duties to the individual     appeal that the benefit of excusable neglect could only be
members of the class.                                           employed where late filing was due to circumstances
                                                                beyond the control of the party.     Id. at 387, 113 S.Ct.
The district courts of this Circuit have frequently analyzed
                                                                1489. This analysis eschews any per se rule that
late claims in class actions under the rubric of whether the
                                                                excusable neglect is unavailable to a party whose
claimant has shown “excusable neglect.” See In re
                                                                untimely filing was due to circumstances within his or her
Cendant Corp. Prides Litig., 189 F.R.D. 321, 324
(D.N.J.1999); Valente v. Pepsico, Inc., 89 F.R.D. 352,          control.6 See      Cendant Prides I, 233 F.3d at 196.
                                                                Indeed, in Cendant PRIDES II this Court excused the late
359 (D.Del.1981);       Georgine, 1995 WL 251402, at *3.
                                                                filing of a class action proof of claim form where the
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     6
 Case 2:12-cv-00102-SFC-RSW ECF No. 590-8 filed 07/31/20                            PageID.20680           Page 8 of
                                      14

In re Orthopedic Bone Screw Products Liability Litigation, 246 F.3d 315 (2001)
49 Fed.R.Serv.3d 655

“reason for the delay ... was either unforeseeable sabotage    196 n. 8.
by mailroom employees who purposely misled [the
claimant], or even more simply, a mailroom which did not       Lacking any allegations of professional incompetence in
operate as it should have in the ordinary course of            this case, it seems less important to focus on the
business.”     Cendant PRIDES II, 235 F.3d at 183.             “inadvertence” of counsel which concerned the Court in
                                                               Dominic. Consequently, for purposes of applying
[5]
    The fault of the untimely party is not our only            excusable neglect principles to      Rule 23, we will
consideration in determining whether a claimant should         employ the four factors announced in Pioneer to
have the benefit of excusable neglect. Pioneer noted the       Sambolin’s claim.
following four factors: 1) the danger of *323 prejudice to
the nonmovant; 2) the length of the delay and its potential
effect on judicial proceedings; 3) the reason for the delay,
including whether it was within the reasonable control of
the movant; and 4) whether the movant acted in good
faith.    Pioneer, 507 U.S. at 395, 113 S.Ct. 1489; see                                   B.
also     Cendant Prides I, 233 F.3d at 196. We earlier
                                                               [6]
stated, while discussing excusable neglect in the context         We cannot agree with the District Court that Sambolin
of Fed.R.Civ.P. 4 (regarding time for issuing service), that   should be excluded from the settlement class simply
the District Court should inquire into six factors. See        because he failed to meet the May 15, 1997 registration
    Dominic v. Hess Oil V.I. Corp., 841 F.2d 513, 517 (3d      deadline. Rather, we are convinced in these circumstances
Cir.1988).                                                     that Sambolin has adequately pursued his claim against
                                                               AcroMed in good faith and with reasonably timely efforts
                                                               since learning of the settlement. Under these facts, we
                                                               find that each factor of the Pioneer analysis counsels in
            1) whether the inadvertence                        favor of including Sambolin within the settlement class
            reflected               professional               and that the Court abused its discretion in excluding him
            incompetence such as ignorance of                  from sharing in the remedy.
            rules of procedure, 2) whether an
            asserted inadvertence reflects an
            easily     manufactured      excuse
            incapable of verification by the
            court, 3) counsel’s failure to
            provide for a readily foreseeable                     i. The Danger of Prejudice to the Non–Movant
            consequence, 4) a complete lack of                 Consideration of the prejudices created by including
            diligence or 5) whether the                        Sambolin’s claim within the settlement class is a unique
            inadvertence     resulted    despite               inquiry, for while the expansion of the plaintiff class in
            counsel’s substantial good faith                   the ordinary class action will be to the detriment of the
            efforts   towards     compliance....               defendant, here the liability of AcroMed has been capped
            Moreover, we also consider                         by the Settlement Agreement at over $100 million.
            whether the enlargement of time                    Inclusion of Sambolin’s claim, and those of others
            will prejudice the opposing party.                 similarly situated, has no effect on the amount AcroMed
                                                               will pay to those aggrieved by its products. The prejudice
                                                               to AcroMed by counting Sambolin’s claim is similar to
                                                               that in the closed-end class action in Cendant PRIDES II,
Id. (citing        Consol. Freightways Corp. of Del. v.        in which this Court noted that inclusion of another
Larson, 827 F.2d 916, 919 (3d Cir.1987)). These six            claimant within the class will do no detriment where the
factors, announced in Dominic before Pioneer was               scope of the defendant’s liability has already been fixed.
decided, present a more specific application of the general        Cendant PRIDES II, 235 F.3d at 184 (“The Court
considerations later announced by the Supreme Court in         found that Cendant would not be harmed because the
Pioneer. We commented in Cendant Prides I that the             original limits of Cendant’s financial obligation had not
Dominic factors that were not restated in Pioneer were         been *324 expanded.”). Indeed, in Cendant PRIDES II
instead subsumed in the more general consideration of          (unlike here) Cendant would have received as a windfall
“reason for the delay.”    Cendant Prides I, 233 F.3d at       any diminution in claims caused by a plaintiff’s exclusion
                                                               from the class. “In truth, since the only ‘prejudice’
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                   7
 Case 2:12-cv-00102-SFC-RSW ECF No. 590-8 filed 07/31/20                             PageID.20681            Page 9 of
                                      14

In re Orthopedic Bone Screw Products Liability Litigation, 246 F.3d 315 (2001)
49 Fed.R.Serv.3d 655

Cendant would suffer by being forced to pay [the               Registration For m and what effect that delay wrought on
claimant] is the ‘loss of a windfall,’ we conclude that        the proceedings.
Cendant will suffer no prejudice at all.” Id. AcroMed
would not receive any similar windfall in this case, and       In its quixotic attempt to show that the delay was
thus it has no argument that it will be prejudiced by          unreasonably long and substantially affected the conduct
Sambolin’s recovery.                                           of these proceedings, the PLC argues that the early
                                                               registration deadline served an important purpose in
More generally, we find it appropriate to consider the         settlement administration. Among the justifications
effect of Sambolin’s inclusion on those whom it might          proffered in support of the May 15, 1997 deadline are that
prejudice—namely those members of the settlement class         it helped define the class of persons to be included in the
who filed their registrations by the May 15, 1997              settlement for the final fairness hearing and facilitated the
deadline. It cannot be maintained that timely registrants      efforts of the Claims Administrator in preparing
are more deserving of remedy, for purposes of equity,          mechanisms for the eventual distribution of the settlement
than tardy registrants with similar claims, presuming the      fund. We have substantial doubts, however, that these
failure to register on time was indeed blameless. By           factors motivated the selection of the May 15, 1997
excluding Sambolin and other similarly situated late           deadline, as the District Court granted preliminary
registrants from the class, the timely registrants would       approval to the settlement before publication notice was
receive what is essentially a “windfall,” comprised of         even given.7 *325 Furthermore, the Claims Administrator
some portion of the recovery that would be owed to the         was not appointed until January 30, 1998, more than a
otherwise deserving late registrants. As noted in Cendant      month after Sambolin’s Registration Form was filed.8
PRIDES II, the loss of a windfall is not prejudicial.
    Cendant PRIDES II, 235 F.3d at 184.                        Whatever the purpose of the May 1997 registration
                                                               deadline, focus on its rationale evades the relevant inquiry
Even if we were to assume, arguendo, Sambolin’s                here: how Sambolin’s failure to comply with that deadline
recovery prejudices other class members, there are only        will deter the expedient and just resolution of claims. It is
approximately 100 claimants who, like Sambolin, failed         uncontested that the PLC continued to receive and process
to file a timely Registration Form but did file the Proof of   Registration Forms throughout 1997 and 1998.
Claim form by the twice-extended June 15, 1999                 Furthermore, the process of winnowing the valid claims
deadline. Assuming all of these claimants present valid        from the invalid, and the compensable claims from the
claims for inclusion in the class, which is by no means        uncompensable, did not even begin until the 1998
certain, they would still represent only a minuscule           appointment of the Claims Administrator and the
fraction of the total settlement class, estimated at 4,412     approval of a Proof of Claim form thereafter. We also
bone screw recipients, 1,424 consortium claims and 1,109       find it telling that the Claims Administrator’s Proposed
subrogation claims. Further assuming that the claims of        Plan would have included untimely registrants, with only
these 100 are similar in magnitude, and thus damages, to       a 20% reduction in the “points” used to allocate equitably
the remainder of the settlement class, it cannot reasonably    the settlement fund. While we do not review the District
be argued that the effect of their inclusion is anything but   Court’s eventual rejection of that Plan provision, we
                                                               cannot ignore the fact that, as of September 1998, the
marginal. See      Zients, 459 F.2d at 630.                    Claims Administrator tacitly acknowledged both that
                                                               inclusion of late registrants was neither prohibitively
                                                               difficult nor unjust to those who met the Proof of Claim
                                                               deadline.

   ii. Length of the Delay and its Effect on Judicial          The PLC contends that we should look back from our
   Proceedings                                                 current vantage point in assessing the influence on the
Sambolin’s Registration Form was signed and filed on           proceedings of Sambolin’s seven month delay. That is,
December 16, 1997, approximately seven months                  the PLC suggests that we should measure the delay’s
following the May 15, 1997 registration deadline. His          effects on the proceedings as of the present and not the
Proof of Claim form, detailing the extent of his injury and    delay’s effects on the proceedings when that delay was
other details necessary to resolve his claim, was filed        ended by Sambolin’s registration. As long as distribution
February 10, 1999, approximately two months before the         of the limited fund settlement remains pending, we reject
initial deadline for that document, April 15, 1999, and        this contention. Such a rule would be unfair, for the delay
over four months before the revised deadline of June 15,       caused by the adjudication of the late claim, and not the
1999. Relevant here is the seven month delay in filing the     lateness of the claim itself, would often give sufficient

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      8
Case 2:12-cv-00102-SFC-RSW ECF No. 590-8 filed 07/31/20                             PageID.20682           Page 10 of
                                      14

In re Orthopedic Bone Screw Products Liability Litigation, 246 F.3d 315 (2001)
49 Fed.R.Serv.3d 655

reason to reject the claim regardless of the effect of the     (E.D.Pa. April 26, 1995). Georgine considered the
movant’s actual delay. Moreover, consideration of the          untimely requests to opt out of the class action asbestos
current effect of the delay on the proceedings would           settlement. Relying on       In re Four Seasons Sec. Laws
conflict with our holding that the length of the delay         Litig., 59 F.R.D. 667, 677 (W.D.Okla.1973), the court, in
should be considered in absolute terms and not by              rejecting the excusable neglect argument of the movants,
reference to the import of intervening circumstances.          expressed its opinion that “[a] too liberal application of
    In re O’Brien Envtl. Energy, Inc., 188 F.3d 116, 130       [excusable neglect] in class actions would undermine the
(3d Cir.1999) (holding that the relevant time period is the    finality of judgments entered therein and would
delay between the date the bankruptcy claim should have        discourage settlement of such actions.”         Georgine,
been filed and the date it was filed, and that the Pioneer     1995 WL 251402, at *6 (quoting Four Seasons). While
analysis should not be affected by the significance of the     this result in Georgine had a compelling rationale in that
intervening approval of the reorganization plan and the        case, Sambolin desires the opposite result: inclusion in a
debtor’s expedited schedule).                                  settlement that will otherwise bar his remedy. As such,
                                                               Sambolin’s claim for inclusion in an opt-in class action
Even if we were to consider the length of Sambolin’s           lacks the potentially detrimental effect on the process of
delay and its effect on judicial proceedings as of today,      settlement from which a claim for exclusion from an
we are unpersuaded that including Sambolin within the          opt-out class action suffers.
recovering class would cause great dislocation in the
current administration of the *326 settlement. While the
PLC exhorts that “myriad” administrative issues would
arise from the recalculation of the limited fund, this claim
is unsupported. The Claims Administrator was able to
calculate a hypothetical recovery for Sambolin’s claim            iii. Reason for the Delay
quite easily in his brief to this Court. Furthermore, as of    Sambolin’s seven month delay in filing his Registration
the current process of the litigation, class members have      Form resulted from his lack of awareness, in light of the
only been told the number of points they are entitled          minimal constructive notice provided by the parties, that
under the Settlement Agreement and can appeal the              his right to a remedy was being litigated in a binding class
Claims Administrator’s determination of those points.          action. Though we do not at this time opine as to the
Those appeals have as much potential to upset the current      constitutional sufficiency of the notice provided under
distribution of claims as the inclusion of Sambolin and            Rule 23 and         *327 Mullane v. Central Hanover
other similarly situated claimants. At oral argument, the      Bank & Trust, 339 U.S. 306, 314–15, 70 S.Ct. 652, 94
Claims Administrator himself noted that distribution of        L.Ed. 865 (1950) (requiring notice “reasonably
the settlement had not occurred and, even if distribution      calculated, under all the circumstances, to apprise
began before resolution of this case, the awards could be      interested parties of the pendancy of the action and afford
structured in a manner that would allow for the inclusion      them an opportunity to present their objections”), we do
of later-allowed untimely registrants. Given these facts,      note that, absent actual notice mailed to his address, it is
we believe that any hindrance in settlement fund               incongruous, in the unique circumstances of this case, to
administration caused by inclusion of Sambolin’s claim is      find Sambolin culpable for his failure to note a small
too minimal to justify exclusion of his claim on that          advertisement run once on page 50 of a newspaper he
basis.9 “We conclude that where, as here, all the equities     does not receive.11 Indeed, *328 in Zients the Second
are on the side of the claimants, the fund has not been        Circuit found that the plaintiffs’ failure to make a timely
distributed and the administration of the fund would be        filing for inclusion in a class action settlement was
insignificantly hampered by allowing these few late            blameless, despite the fact that actual notice had been
claims, appellants should be permitted to participate in the
                                                               mailed to them through their broker.        Zients, 459 F.2d
fund.”     Zients, 459 F.2d at 630–31.10                       at 630. Similarly, in Cendant Prides I, this Court held that
                                                               the district court acted within its discretion in excusing
In considering the effect on the proceedings, we find that     the late filings of several claimants where the stated
cases applying excusable neglect concepts to the time          reasons included, among others, “the failure of claimants
limitation for “opting out” of a      Rule 23(b)(3) class      to receive notice.”     Cendant Prides I, 233 F.3d at 197.
action are conversely distinguishable from the
circumstances here—essentially “opting in” to a                In considering the reason for the delay, we are not
closed-end settlement fund. See      Georgine v. Amchem        constricted in examining the conduct of the claimant
Prods., Inc., Civ. A. No. 95–0215, 1995 WL 251402              which contributed to the delay, but may examine as well

                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     9
Case 2:12-cv-00102-SFC-RSW ECF No. 590-8 filed 07/31/20                             PageID.20683           Page 11 of
                                      14

In re Orthopedic Bone Screw Products Liability Litigation, 246 F.3d 315 (2001)
49 Fed.R.Serv.3d 655

whether the notice given by the PLC also contributed to        injury prohibited the timely filing of his or her claim, the
the delay. See     In re O’Brien, 188 F.3d at 129. In In re    Court’s considerations *329 turned wholly on whether the
O’Brien this Court stated that “although [the claimant]        claimant’s failure to file the claim by May 15, 1997 was
was careless in not reading the Application carefully, and     due to medical circumstances beyond the control of the
specifically, paragraphs fourteen through sixteen, his         claimant, and not on other equitable considerations such
neglect is excusable since it was caused at least in part      as the prejudice to other claimants or potential effect on
by[the debtor’s] own failure to properly alert[the             judicial proceedings. Furthermore, there is no
claimant] that this ‘application’ was really an objection to   consideration of whether the actions of the PLC or
its claim.” Id. Though the Court there was discussing the      AcroMed contributed to the delay. See        In re O’Brien,
clarity of written notice, we find Sambolin’s predicament      188 F.3d at 129. By making the medical status of the
to be analogous. The constructive notice given to him was      claimants in May of 1997 dispositive of their excusable
too minimal to impart blame upon him for his lack of           neglect claims, the Court misapplied the holding of
awareness.                                                     Pioneer that excusable neglect is an “elastic concept” and
                                                               is “not limited strictly to omissions caused by
In its later rejection of the excusable neglect claims of a    circumstances beyond the control of the movant.”
group of late registrants, including Sambolin, the District        Pioneer, 507 U.S. at 392, 113 S.Ct. 1489. Failing to
Court more fully explained its application of the Pioneer      inquire beyond the health status of the claimant in deter
standard to those claimants and, we believe, incorrectly       mining the reason for the delay was error.
found Sambolin and others blameworthy for their failure
to become aware of the settlement. See In re: Orthopedic
Bone Screw, C.A. No. 97–381, 2000 WL 1023782
(E.D.Pa. July 10, 2000) (PTO 1930). Responding to the
Court’s show cause order, the group of 168 class
members who failed to file the Registration Form by May           iv. Whether the Movant Has Acted in Good Faith
15, 1997 argued for inclusion within the settlement class.     Given the equitable nature of our inquiry, it is of course
Referencing Pioneer, the Court permitted only eight            true that the movant must demonstrate good faith or
persons to participate in the settlement, all of whom          otherwise seek the relief of the court with clean hands.
suffered from medical disabilities that prevented the          See      Gaudiosi v. Mellon, 269 F.2d 873, 881 (3d
timely perfection of their claims. While we do not purport     Cir.1959). No party has alleged that Sambolin exhibited
to address the claims of all of those 168 class members, at    less than good faith in seeking redress for his injury. He
least with respect to Sambolin’s inclusion within that         acted responsibly and with alacrity to secure a remedy for
group we must examine the District Court’s analysis of         the pain allegedly caused to him by the pedicle screw
the Pioneer considerations. In setting out those
considerations, the District Court stated:                     surgery. See      Cendant PRIDES II, 235 F.3d at 184.
                                                               Absent any further evidence that Sambolin’s failure to
                                                               apprise himself seasonably of the settlement was the
                                                               result of anything other than ignorance that his rights
            The central feature of the court’s                 were being litigated in a non-opt-out class action under
            determination in each of these                         Rule 23(b)(1), we find that Sambolin has displayed
            cases is that the person’s disability              good faith in his pursuit of class inclusion.
            or other problem was a prohibitive
            factor in their [sic] attempt to
            perfect their [sic] claim on a timely
            basis. In contrast, although other
            persons demonstrated the extent of
            their disability and pain, the court
            could not conclude as a factual                                       IV. CONCLUSION
            matter that the injured person’s
            failure to prosecute a timely claim                Because we find that the District Court did not perform a
            was caused by their [sic] injury,                  balancing of the equitable factors of excusable neglect in
            disability or other impediment.                    determining Sambolin’s exclusion from the settlement
                                                               class, and because none of the equitable factors support
                                                               the District Court’s result, we conclude that its holding
                                                               was necessarily in error. Applying the Pioneer factors to
PTO 1930, at *11. By focusing on whether the person’s          the facts of this case, we cannot conclude that the Court
                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    10
Case 2:12-cv-00102-SFC-RSW ECF No. 590-8 filed 07/31/20                              PageID.20684          Page 12 of
                                      14

In re Orthopedic Bone Screw Products Liability Litigation, 246 F.3d 315 (2001)
49 Fed.R.Serv.3d 655

correctly considered the equities of Sambolin’s claim for
inclusion in the settlement class. While “[t]here is no          ******
question that in the distribution of a large class action
settlement fund, ‘a cutoff date is essential and at some         For the foregoing reasons, we reverse the judgment of the
point the matter must be terminated,’ ”     In re Gypsum         District Court in that portion of Pretrial Order No. 1870
Antitrust Cases, 565 F.2d at 1127 (citation omitted),            denying Sambolin participation in the settlement class,
application of this principle must not be so rigid as to         and remand for further proceedings consistent with this
                                                                 opinion.
preclude recovery by a deserving claimant. See     Zients,
459 F.2d at 631.
                                                                 All Citations
Because we conclude the District Court’s ruling was
inconsistent with the exercise of sound discretion in            246 F.3d 315, 49 Fed.R.Serv.3d 655
excluding Sambolin from the settlement class, we do not
reach Sambolin’s other claims of error in this appeal.
                                                       Footnotes


1
       Though the Settlement Agreement was the subject of frequent revision, none of its provisions relevant to
       this appeal were changed.
2
       Under the Settlement Agreement, the released parties include AcroMed and any treating physicians and
       hospitals who might be liable on a products liability theory. “However, claims for independent medical
       malpractice against these physicians and hospitals will not be dismissed under the settlement.” In re:
       Orthopedic Bone Screw, 176 F.R.D. at 166.
3
       Though not directly pertinent to this appeal, it should be noted that the District Court’s grant of certification
       reasoned that AcroMed had a “limited fund” with which to meet the demands of plaintiffs.                   In re:
       Orthopedic Bone Screw, 176 F.R.D. at 177. Since that ruling, the “limited fund” of a defendant to meet
       claims has been substantially circumscribed by the Supreme Court as a basis for the maintenance of a
       class action. See     Ortiz v. Fibreboard Corp., 527 U.S. 815, 119 S.Ct. 2295, 144 L.Ed.2d 715 (1999)
       (when a mandatory class action is certified on a limited fund theory, the fund must be limited independently
       of the parties’ agreement). Before the ruling in Ortiz, the appeal of the settlement’s approval in this case
       was voluntarily dismissed.
4
       Because the settlement class includes all recipients of AcroMed pedicle screws before December 31,
       1996, it is undisputed that Sambolin is within the certified class.
5
       Though the opinions in both Cendant Prides I and Cendant PRIDES II were not released until after oral
       argument in this matter, we find that neither opinion substantially alters the analysis suggested by the
       parties—namely, whether Sambolin could demonstrate “excusable neglect” under the considerations
       announced in Pioneer.
6
       It also bears noting that while fault does not necessarily invalidate a claim of “excusable neglect,” the
       analysis applies with equal force on the other end of the spectrum—to those whose untimely filing was
       entirely faultless. “Excusable neglect,” then, is not an entirely proper label for the scope of inquiry available
       under its rationale. As the Court observed in Pioneer, the “ordinary meaning of ‘neglect’ is ‘to give little
       attention or respect’ to a matter, or closer to the point for our purposes, ‘to leave undone or unattended to
       esp[ecially] through carelessness.’ ”          Pioneer, 507 U.S. at 388, 113 S.Ct. 1489 (citing Webster’s Ninth
       New Collegiate Dictionary 791 (1983)) (emphasis in original). Thus, even though “neglect” is normally
       perceived negatively to connote carelessness in pursuit of a claim, it also “encompasses ... simple,
       faultless omissions to act.” Id. While “neglect” may not be an apt term to describe those situations in which
       the failure to file timely is entirely faultless, the principles extracted from the doctrine of “excusable neglect”
               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    11
Case 2:12-cv-00102-SFC-RSW ECF No. 590-8 filed 07/31/20                             PageID.20685         Page 13 of
                                      14

In re Orthopedic Bone Screw Products Liability Litigation, 246 F.3d 315 (2001)
49 Fed.R.Serv.3d 655

       apply nonetheless.
7
       We also note on this point that the date of the fairness hearing was April 23, 1997, a week before the first
       deadline for receipt of the Registration Form.
8
       The Claims Administrator further attempts to justify the registration deadline by reasoning that the early
       deadline aided subrogation claimants’ subsequent identification of their claims. While this may, indeed,
       have been a beneficial outcome of the registration deadline post hoc, we find interesting that the initial
       Settlement Agreement fixed one deadline for both bone screw recipients and subrogation claimants. Thus
       the fact that subrogees were later given the opportunity to “piggyback” their claims on those of individual
       claimants initially could not have justified the May 1, 1997 deadline. Nevertheless, given that the subrogees
       have long been aware of the identity of those bone screw recipients (like Sambolin) whose recovery was
       precluded by their noncompliance with the deadline, his later inclusion in the settlement class will not
       unduly prejudice the ability of subrogees to “piggyback” on those late registrants who filed timely Proof of
       Claim forms.
9
       We caution that our conclusion on this point might be different had Sambolin not made a timely filing of the
       Proof of Claim. The Proof of Claim contained the bulk of the information vital to settlement administration,
       including the timing, nature, and severity of the injury and information necessary to the identification of
       interested subrogees.
10
       The PLC’s attempt to distinguish the Second Circuit’s holding in Zients on the basis that distribution of the
       settlement fund is imminent is hardly convincing in this case.
11
       Because notice issues of this type are recurring in the district courts, we would be remiss if we did not
       express our concerns about the notice program used in this class action and suggest some better
       practices, especially in the wake of the Supreme Court’s discussion of           Rule 23(b)(1)(B) limited fund
       mandatory class actions in       Ortiz v. Fibreboard Corp., 527 U.S. 815, 119 S.Ct. 2295, 144 L.Ed.2d 715
       (1999). In Ortiz, the Court expressed skepticism that         Rule 23(b)(1)(B) limited fund class actions are
       valid at all under     Rule 23, and stated that, if these class actions were to be valid, they would have to
       conform closely to the contours of traditional limited fund cases that predated          Rule 23. See      id. at
       842–44, 864, 119 S.Ct. 2295. The Court noted that one of the important characteristics of traditional limited
       fund cases was a certain level of notice: “[T]raditional limited fund actions typically provided notice to all
       claimants and the opportunity for those claimants to establish their claims before the actual distribution
       took place.”     Id. at 841 n. 19, 119 S.Ct. 2295. The Court then strongly implied that a      Rule 23(b)(1)(B)
       mandatory limited fund class action had to meet the same procedural requirements as to notice as            Rule
       23(b)(3) actions: “It is simply implausible that the Advisory Committee, so concerned about the potential
       difficulties posed by dealing with mass tort cases under       Rule 23(b)(3), with its provisions for notice and
       the right to opt out, see    Rule 23(c)(2), would have uncritically assumed that mandatory versions of such
       class actions, lacking such protections, could be certified under       Rule 23(b)(1)(B).”      Id. at 844, 119
       S.Ct. 2295. Thus, Ortiz seems to imply (although it specifically declined to rule) that the level of notice
       required for a settlement like AcroMed’s is the same as is required in a        Rule 23(b)(3) action: the best
       notice practicable, “including individual notice to all members who can be identified through reasonable
       effort.”     Fed R. Civ. P. 23(c)(2). Cf.    Phillips Petroleum v. Shutts, 472 U.S. 797, 811–12, 105 S.Ct.
       2965, 86 L.Ed.2d 628 (1985) (holding that “[i]f the forum State wishes to bind an absent plaintiff concerning
       a claim for money damages or similar relief at law,” the notice given “must be the best practicable”).
       Sambolin’s brief lists the following ways that the notice program in this case could have been easily
       improved through more directed attempts to determine the identities of class members who were not
       mailed individual notice. First, the PLC and AcroMed could have asked the hospitals and doctors who
       purchased the bone screws for a list of their patients who had bone screws implanted, as they would
       presumably have these records on file. The PLC could also have sent out a general “Dear Doctor” letter to

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                   12
Case 2:12-cv-00102-SFC-RSW ECF No. 590-8 filed 07/31/20                               PageID.20686            Page 14 of
                                      14

In re Orthopedic Bone Screw Products Liability Litigation, 246 F.3d 315 (2001)
49 Fed.R.Serv.3d 655

       the orthopedic medical community, explaining the settlement and enclosing notice packets. Finally, the
       PLC could have placed ads in orthopedic trade publications asking doctors for help in identifying the
       names and addresses of AcroMed bone screw recipients. We agree that likely all of these methods would
       have substantially increased the PLC’s database of class members, and some combination of them would
       have constituted a reasonable effort to identify individual class members.
       AcroMed argues that hospitals and doctors should not be used as notice distributors because giving notice
       was against their interests, as they might themselves have been targets of lawsuits. This argument is
       unconvincing. First, the AcroMed settlement immunized doctors and hospitals from AcroMed bone screw
       products liability lawsuits (though not malpractice actions), so notice was not entirely against their interests.
       Second, Sambolin notes that there have been many other similar notice programs that have involved
       entities distributing notice when it was possibly against their interests to do so. For example, in securities
       class action lawsuits, brokers are routinely used to distribute notice, even when they are potential tar gets
       of the lawsuit.
       Sambolin also lists ways in which the publication notice could have been substantially improved, asserting
       that the publication could have been much broader, using a mix of national and local publications.
       Additionally, Sambolin submits that the PLC could have placed notices on the internet, run radio and
       television advertisements, and undertaken a free media campaign involving public service announcements.
       The content of the notice publication could also have been improved. For example, it could have contained
       a simple tear-off registration form, and included an 800 number for obtaining registration materials, both of
       which would have made registration much easier. The notice also did not warn readers of the serious
       consequences of missing the registration deadline: losing one’s right of action with no chance to share in
       the settlement fund. While all of these efforts may not be required by due process, we are inclined to
       believe that some combination of them would help to bring the notice program closer to “the best notice
       practicable.”




End of Document                                           © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        13
